 



Exhibit 10.1
Additional Release of Claims
Pursuant to Retirement Agreement Dated May 24, 2007
Mr. Gerald R. Johnson, Jr.
310 Leonard Street NW
Grand Rapids, Michigan 49504
Dear Jerry,
     This Additional Release of Claims (this “Agreement”) is among you,
Mercantile Bank Corporation (“MBC”) and Mercantile Bank of Michigan (“MBM”), and
is being provided by you to MBC and MBM pursuant to the second paragraph of
Section 7 of your Retirement Agreement dated May 24, 2007 among you, MBC and MBM
(the “Retirement Agreement”).
1. Consideration for you providing this Agreement. You agree that you are
executing this Agreement pursuant to the Retirement Agreement in order to
continue to receive payments that are or become due to you under the Retirement
Agreement. The additional release in this Agreement covers any claims up to the
time of your execution of this. You agree and acknowledge that the payments and
benefits provided for you under the Retirement Agreement are sufficient
consideration for the Retirement Agreement and for you providing the additional
release set forth in this Agreement.
2. Additional Comprehensive Unconditional Release. You hereby release and
forever discharge MBC, MBM, each of the other Mercantile Entities, and their
respective successors, assigns, affiliates, shareholders, directors, officers,
trustees, administrators, employees, agents, subcontractors, consultants,
representatives, and heirs (hereinafter collectively referred to as the
“Released Persons”) from any and all claims, demands, actions, causes of action,
lawsuits, liabilities, interest, attorney’s fees, damages, losses, expenses or
costs of any and every nature whatsoever, expressly or impliedly that you may
have had or do have as of the end of the day on June 30, 2007, including any
claims that are known or unknown that may have been asserted by you or on your
behalf against any of the Mercantile Entities or any of the other Released
Persons, or involving any other matter relating to your employment or
prospective employment, or position as an officer, director or trustee. This
includes, but is not limited to, releasing any and all claims that you may have
under the Michigan Elliott-Larsen Civil Rights Act, Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, and
the Michigan Persons With Disabilities Civil Rights Act, and all other relevant
state and Federal statutes. This Section shall not be deemed to waive or release
(a) any of your rights to payments or benefits provided for in the Retirement

 



--------------------------------------------------------------------------------



 



Agreement, including Section 4 of the Retirement Agreement, (b) any rights you
may have to the return of the principal or interest on any deposits that you may
have with MBM, in accordance with the terms of the deposit, (c) any rights you
may have to indemnification or reimbursement or any limitation of liability
applicable to you under the Articles of Incorporation or Bylaws of any of the
Mercantile Entities and any rights you may have under any directors and officers
liability insurance policy purchased by any of the Mercantile Entities, or
(d) any persons, other than Mercantile Entities or their directors, officers,
trustees, employees or counsel, from any claims, demands, actions, causes of
action, lawsuits, liabilities, interest, attorney’s fees, damages, losses,
expenses or costs, that are totally unrelated to any of the Mercantile Entities,
or their business, or your service or the termination of your service as a
director, officer, trustee or employee of any of the Mercantile Entities. As
used in this Agreement, the term “Mercantile Entities” shall mean MBC, MBM, and
their respective subsidiaries and affiliated companies.
3. You acknowledge and agree that:
     (a) You have been given the opportunity to fully review this Agreement,
have thoroughly reviewed it, fully understand its terms and knowingly and
voluntarily agree to all of its provisions including, but not limited to, the
release set forth in Section 2 above.
     (b) You have been provided up to twenty-one (21) days to consider whether
to sign this Agreement and that such period is a reasonable time for your
consideration of this Agreement.
     (c) MBC and MBM have advised you to consult with an attorney regarding this
Agreement, and that you either consulted with an attorney regarding this
Agreement or have intentionally chosen not to exercise your right to consult
with an attorney regarding this Agreement.
     (d) If this Agreement is executed prior to the expiration of the twenty-one
(21) day period that you were given to consider this Agreement, such execution
was knowing and voluntary, your preference to do so, and without coercion from
MBC, MBM or any other person.
4. Seven Day Revocation Period. You have the right to revoke this Agreement for
a period of seven (7) days following the date of your signing this Agreement.
You may revoke this Agreement by providing written notice of your revocation of
this Agreement to the President, the Secretary or the Human Resource Director of
MBM before expiration of the revocation period. This Agreement is not effective
or enforceable until the seven day revocation period has expired.

2



--------------------------------------------------------------------------------



 



5. Retirement Agreement remains in full force. This Agreement is in addition to
the Retirement Agreement and the Retirement Agreement remains in full force and
effect.
6. Applicable Law and Severability. This Agreement shall be governed by the laws
of the State of Michigan. If, for any reason, any provision of this Agreement is
unenforceable, the remainder of this Agreement shall nonetheless remain binding
and in effect.
7. Arbitration. Any dispute arising out of this Agreement shall be exclusively
resolved in binding arbitration in Grand Rapids, Michigan and in accordance with
the rules of the American Arbitration Association; and subject to the same terms
and provisions relating to arbitration as are set forth in Section 12 of the
Retirement Agreement.
     Please read carefully. This Agreement includes a release of all known and
unknown claims.
     Please confirm your agreement to the above by signing and returning to MBC
or MBM a copy of this Agreement, in which case this will become a legally
binding agreement among MBC, MBM and you, subject only to your right to revoke
this Agreement as provided for in Section 4 of this Agreement.

                          MERCANTILE BANK CORPORATION    
 
               
 
      By:   /s/ Michael H. Price
 
   
 
          Michael H. Price
Chairman of the Board, President and Chief Executive Officer    
 
                        Dated: August 6, 2007    
 
                        MERCANTILE BANK OF MICHIGAN    
 
               
 
      By:   /s/ Michael H. Price
 
   
 
          Michael H. Price    
 
          Chairman of the Board and Chief Executive Officer    
 
                        Dated: August 6, 2007    
 
               
I Agree to the above.
               
 
               
/s/ Gerald R. Johnson, Jr.
 
Gerald R. Johnson, Jr.
               
 
               
Dated: July 26, 2007
               

3